        Case 2:20-cv-00206-JTR Document 21 Filed 09/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

CYRUS ROBINSON                                                      PLAINTIFF

V.                        CASE NO. 2:20-CV-206-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration                                    DEFENDANT

                                   JUDGMENT

      Consistent with today’s Order, IT IS CONSIDERED, ORDERED, AND

ADJUDGED that judgment be entered for Plaintiff, Cyrus Robinson, reversing the

decision of the Commissioner and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 21st day of September, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
